                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


STERLING TURNER,                                       )
                                                       )
Plaintiff,                                             )
                                                       )
v.                                                     )            Case No. 3:19-cv-00476
                                                       )            Judge Aleta A. Trauger
UNITED PARCEL SERVICE, INC.,                           )
                                                       )
Defendant.                                             )

                                   MEMORANDUM AND ORDER

        United Parcel Service, Inc. (“UPS”) has filed a Motion to Dismiss (Docket No. 6), to which

Sterling Turner has file a Response (Docket No. 12), and UPS has filed a Reply (Docket No. 14).

For the reasons set out herein, that motion will be granted in part and denied in part.

                                           I. BACKGROUND 1

        Turner, who is African-American, was a “feeder driver” for UPS in La Vergne, Tennessee,

until December 29, 2017, when he was terminated after having a “roll away accident.” 2 (Docket

No. 1-2 ¶¶ 1, 7–9.) Prior to the accident, Turner had “satisfactorily performed his job duties” at all

times. (Id. ¶ 8.) According to Turner, “[o]ther similarly situated individuals of a different race were

not terminated for roll away accidents.” (Id. ¶ 10.) He also claims that he “was harassed and

discriminated against by [UPS], th[r]ough [its] various officers, administrators, employees, and




1
 Except where otherwise indicated, the facts set forth are taken from Turner’s Complaint (Docket No. 1-
2) and are accepted as true for the purposes of the Motion to Dismiss.
2
 A “roll away accident,” as far as the court can tell, is an accident involving a vehicle that has begun rolling
without a driver—for example, because the parking brake was disengaged on a hill or the vehicle was
accidentally left in gear when the driver stepped out. See Nester v. Textron, Inc., 888 F.3d 151, 154, 162
(5th Cir. 2018); Taragan v. Nissan N. Am., Inc., No. C 09-3660 SBA, 2010 WL 3491000, at *1 (N.D. Cal.
Sept. 2, 2010).
agents, during [his] employment because of [his] race.” He does not describe that harassment and

states that his termination was retaliatory, although he does not explain what the retaliation would

have been for. (Id. ¶¶ 13–14.)

       Turner filed a charge with the EEOC, and the EEOC later issued him a right to sue letter.

(Id. ¶¶ 4–5.) On April 26, 2019, Turner filed a short Complaint against UPS in Rutherford County

Circuit Court. It pleads four counts: Count I is for wrongful termination and/or retaliation in

violation of the Tennessee Human Rights Act (“THRA”); Count II is for intentional infliction of

emotional distress; Count III is for negligent infliction of emotional distress; and Count IV is for

discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964. (Id. ¶¶ 11–

33.) UPS removed the case to this court, claiming jurisdiction based on Turner’s federal claim and

the diversity of the parties. (Docket No. 1 ¶¶ 8–10.)

       UPS filed a Motion to Dismiss, arguing that Turner failed to state a claim with regard to

any of his counts and that his THRA and common law causes of action were time-barred. (Docket

No. 6 at 1.) In his Response and an accompanying Memorandum, Turner concedes that his THRA

and common law causes of action are time-barred. (Docket No. 12 at 1.) Although he does not

expressly concede his claim for retaliation, he advances no argument that he has pleaded the

necessary elements of such a claim, mentioning retaliation only once in his Response

Memorandum, when summarizing his Complaint. (Docket No. 13 at 1.) A few weeks after Turner

filed his Response, his counsel moved to withdraw on the ground that the Tennessee Supreme

Court had issued an Order of Temporary Suspension forbidding him from the practice of law.

(Docket No. 17 at 1.) The court granted the motion (Docket No. 18) but will proceed to rule on

this motion, which was fully briefed before plaintiff’s counsel had to withdraw.




                                                 2
                                     II. LEGAL STANDARD

       In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept [his] allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). The Federal

Rules of Civil Procedure require only that the plaintiff provide “a short and plain statement of the

claim that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The court must determine only whether

“the claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can

ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

       The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To establish the “facial

plausibility” required to “unlock the doors of discovery,” the plaintiff cannot rely on “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action,” but, instead, the

plaintiff must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

“[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.” Id. at

679; Twombly, 550 U.S. at 556.

                                          III. ANALYSIS

       Because Turner has conceded Counts I through III, all that remains for the court to consider

is Count IV, his Title VII claim. Moreover, even if Turner had not effectively conceded his

retaliation claim, that claim would warrant dismissal, because he has not alleged that he engaged



                                                  3
in any protected activity prior to his termination on which retaliation could have been premised.

See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013) (“[A] plaintiff making a

retaliation claim under § 2000e–3(a) must establish that his or her protected activity was a but-for

cause of the alleged adverse action by the employer.”). The court, therefore, must consider only

whether he has alleged facts sufficient to support a claim for race discrimination under Title VII.

        UPS argues that Turner’s allegations regarding the alleged discrimination are conclusory

and insufficient to establish a plausible basis for relief. Turner has alleged that, prior to his

accident, his job performance was satisfactory, that he was fired following the accident, and that

other, unidentified non-African-American UPS employees had similar accidents but were not

fired. UPS likens Turner’s allegations to those at issue in two Sixth Circuit cases, 16630 Southfield

Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502 (6th Cir. 2013) (“16630 Southfield”), and Han

v. Univ. of Dayton, 541 F. App’x 622 (6th Cir. 2013), in which the court affirmed the dismissal of

discrimination claims based on the fact that their allegations were merely conclusory. 3

        In 16630 Southfield, the plaintiffs had filed suit under the Equal Credit Opportunity Act,

15 U.S.C. § 1691, et seq., alleging that the defendant bank had discriminated against them on the

basis of national origin (Iraqi) in its handling of their debt. Id. at 503. The plaintiffs alleged, “upon

information and belief,” that the bank had treated unidentified non-Iraqi borrowers more favorably

in certain specific ways. Id. at 506. The Sixth Circuit wrote:

        These are precisely the kinds of conclusory allegations that Iqbal and Twombly
        condemned and thus told us to ignore when evaluating a complaint’s sufficiency.
        No doubt disparate treatment of similarly situated people may support an inference
        of discrimination. But the plaintiffs have not identified any similarly situated
        individuals whom Flagstar treated better. They have merely alleged their “belief”


3
 UPS also compares this case to a district court case, Coleman v. JPMorgan Chase Bank, N.A., No. 3:17-
CV-00741-GNS-CHL, 2018 WL 6183285, at *1 (W.D. Ky. Nov. 27, 2018), but it concedes, in its Reply,
“that the pleading deficiency involved [in that case] was more severe than presented here.” (Docket No. 14
at 5.)

                                                    4
       that such people exist. These naked assertions devoid of further factual
       enhancement contribute nothing to the sufficiency of the complaint.

Id. (citations and internal quotation marks omitted). Turner, like the plaintiffs in 16630 Southfield,

has failed to identify specific comparator individuals by name. However, as an employee

discussing the treatment of other employees, his claim to knowledge of differential treatment is

inherently more plausible than a debtor’s mere belief that certain other debtors were treated more

favorably. Moreover, the differential treatment that Turner is alleging is significantly more simple

and straightforward than that alleged in 16630 Southfield. For example, the 16630 Southfield

plaintiffs alleged, “upon information and belief,” that the defendant bank “ha[d] refinanced ‘non-

Iraqi’ borrowers ‘where the debt to equity ratio [was] significantly less than exist[ed] regarding’”

the plaintiffs. Id. Turner is not relying on unexplained information and belief to make allegations

about something as complex and potentially private or semi-private as someone’s debt-to-equity

ratio. He is claiming that he, as an employee, was aware that other employees had had roll away

accidents without being fired. His statement to that effect is short and simple, but that is because

the fact is short and simple.

       In Han, the plaintiff—a male, Asian-American untenured professor—alleged sex and race

discrimination after he was given a bad evaluation by his employer’s Promotion, Retention and

Tenure (“PRT”) Committee, causing his contract not to be renewed. 541 F. App’x at 624–25. The

court described his comparator allegations as follows:

       Plaintiff alleges that a white male was hired as an adjunct professor to teach one of
       his patent law classes after his contract was not renewed. However, hiring an
       adjunct to teach one class is not a replacement hire for a tenure-track professor
       teaching several classes. Plaintiff also makes several allegations regarding how he
       was treated by the PRT committee. His allegations regarding how this treatment
       constitutes an indication of being treated less favorably than a similarly situated
       non-male, non-Asian-American fail to provide the kind of specific facts necessary
       to make his discrimination claims plausible.



                                                  5
       This Court is not required to accept inferences drawn by Plaintiff if those inferences
       are unsupported by the facts alleged in the complaint. Further, Plaintiff's allegation
       of gender discrimination is especially weak given the fact that there were both men
       and women on the PRT committee and he was eventually replaced in one of his
       classes by a male. Plaintiff concludes that he was treated less-favorably than non-
       Asian-American employees and was treated less-favorably than other similarly-
       situated female employees, but he has offered no specifics regarding who those
       employees were or how they were treated differently.

Id. at 627 (citations omitted). Turner, though, is not merely inferring that he was treated differently

than other, non-African-American employees based on the same conduct; he is explicitly alleging,

as a factual matter, that that was the case, and he has described how the treatment was different.

Neither Han nor 16630 Southfield, therefore, is wholly analogous to Turner’s case.

       There is no categorical requirement that a plaintiff who seeks to support an inference of

discrimination must identify similarly situated comparator employees by name in his complaint.

See, e.g., Baker v. Hafez Corp., No. CIV.A. 13-00641-KD-N, 2014 WL 1760976, at *9 n.13 (S.D.

Ala. May 2, 2014) (“[A] failure to identify specific comparators in a complaint does not necessarily

mean [a Title VII complaint] should be dismissed.”); Ledesma v. Highlands Wood Golf & Country

Club, Inc., No. 2:11-CV-359-UA-DNF, 2012 WL 1093643, at *4 (M.D. Fla. Apr. 2, 2012) (“At

this stage of the litigation, Plaintiffs need not identify these similarly-situated employees by name.

Such information is more appropriately revealed during discovery.”). However, the need to

establish a “plausible inference of discrimination,” 16630 Southfield, 727 F.3d at 504, will

typically require at least some degree of detail regarding any comparator employees on which a

plaintiff relies, in order for the court to evaluate whether such an inference can be drawn. Turner’s

allegations certainly could have gone further in that regard. Nevertheless, given the nature of the

conduct at issue, the court can at least infer that the other, non-African-American employees that

Turner references were, like Turner, drivers, since they too had roll-away accidents. Turner also

wisely bases his comparison on roll away accidents in particular, not merely any automobile

                                                  6
collisions while on the job. Turner alleges that he had a roll away accident and was promptly fired,

while non-African-American drivers who had the same type of accident were not. Identifying

similarly situated employees who were disciplined less severely for the same conduct is a well-

settled mechanism for supporting an inference of discrimination. See Brown v. Metro. Gov’t of

Nashville & Davidson Cty., 722 F. App’x 520, 527 (6th Cir. 2018) (discussing the use of similarly

situated employees in cases involving disciplinary action). Although Turner’s Complaint tests the

limits of what is sufficient under Rule 8 of the Rules of Civil Procedure, the court cannot conclude

that it should be dismissed. 4 The court, therefore, will deny the Rule 12(b)(6) motion with regard

to the discrimination claim in Count IV. The court cautions Turner, however, that this issue was

close, and the bar for maintaining his claims will only get higher as the case progresses. He is

strongly encouraged to obtain counsel.

                                           IV. CONCLUSION

        For the foregoing reasons, UPS’s Motion to Dismiss (Docket No. 6) is hereby GRANTED

in part and DENIED in part. Turner’s Counts I, II, and III are DISMISSED. Count IV is

DISMISSED only in part, insofar as it alleges retaliation. Turner’s discrimination claim under

Count IV shall remain pending. The initial case management conference originally scheduled for

August 13, 2019, is reset for November 25, 2019 at 2:00.

        It is so ORDERED.

                                                                   ______________________________
                                                                   ALETA A. TRAUGER
                                                                   United States District Judge


4
  In contrast, Turner’s use of unidentified comparator employees would likely be insufficient, as an
evidentiary matter, to support a prima facie case of discrimination. However, the Sixth Circuit has made
clear that a district court should not import those standards into the Rule 12(b)(6) context. See, e.g., Primm
v. Dep’t of Human Servs., No. 16-6837, 2017 WL 10646487, at *2 (6th Cir. Aug. 17, 2017) (explaining
that a plaintiff is not required to plead a prima facie case of discrimination in order to avoid dismissal of
his complaint).

                                                      7
